DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim status
The examiner acknowledges the claims filed 11/30/2020.
Claims 1-23 are pending in the application and are hereby examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A method for increasing the production of a first, lower molecular weight steviol glycoside, relative to a second, higher molecular weight steviol glycoside, in an engineered yeast, comprising fermenting the engineered yeast capable of producing the first steviol glycoside and the second steviol glycoside at a pH of 5.8 or greater in a fermentation medium”. It is unclear what method is compared with the claimed method such that the production of the first steviol glycoside relative to the second steviol glycoside is increased. Clarification is required.
Claims 2-13 and 15-20 ultimately depend from claim 1 and therefore necessarily incorporate the indefinite subject matter therein. Appropriate correction is required.
Claim 13 recites “wherein the fermentation medium has a biomass in the range of 20-120 g dcw/L”. It is unclear at what stage the fermentation medium has the claimed biomass amount. Is it in the beginning of the fermentation, in the middle of the fermentation, or at the end of the fermentation? For the purpose of examination, it is interpreted that the fermentation medium has a biomass in the range of 20-120 g dcw/L in the beginning of the fermentation. Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 13-23 are rejected under 35 U.S.C. 103 as being unpatentable over Mikkenlsen, WO2014/122227 (cited in IDS filed 11/30/3020, hereinafter referred to as Mikkenlsen) in view of Hamrick US Patent Application Publication No. 2016/0068870 (hereinafter referred to as Hamrick) and Kumar WO2015/014969 A1 (cited in IDS filed 11/30/2020, hereinafter referred to as Kumar).
Regarding claims 1-6, and 15, Mikkenlsen teaches growing and fermenting an engineered yeast (e.g., Saccharomyces cerevisiae) capable of producing a first and a second steviol glycoside (e.g., Reb D and Reb M) at pH 5 in a fermentation medium ([0007-00011; 00036-00039; 00055-00058; 00301-00306]; Example 1, [00322; 00312]).
Mikkenlsen is silent regarding growing the yeast at a pH of 5.8 or greater. 
Hamrick teaches that Saccharomyces cerevisiae is relatively insensitive to pH and will ferment in a pH range from 2.9 to 7.2 ([0005]).
Kumar teaches a method of producing a steviol glycoside by fermenting an engineered yeast (Saccharomyces cerevisiae STV027) at a pH of 4-8 (example 6).
Both Mikkenlsen and Hamrick are directed to fermentation using Saccharomyces cerevisiae. Both Mikkenlsen and Kumar are directed to the methods of biosynthesis of steviol glycoside using Saccharomyces cerevisiae. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Mikkenlsen by fermenting at broad pH of 2.9-7.2 and/or 4-8 because prior art has established that those pH ranges could suitably ferment the Saccharomyces cerevisiae yeast. One of ordinary skill in the art, before the effective filing date of the claimed invention, would have had a reasonable expectation of success for doing so because the prior art has established Saccharomyces cerevisiae would ferment at a pH of 2.9-7.2 or 4-8. 
The pH as disclosed by Hamrick or Kumar overlaps with or encompasses the pH ranges recited in claims 1-6. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Regarding claim 7, Mikkenlsen teaches a nitrogen source which is ammonium sulfate ([00322], e.g., yeast nitrogen base, which is known to contain ammonium sulfate).
Regarding claim 8, Mikkenlsen as recited above teaches yeast nitrogen base as the nitrogen source thus being silent regarding ammonium hydroxide or urea.
Kumar teaches that ammonium sulfate, ammonium hydroxide (e.g., ammonia) and urea (e.g.,ureum) are all suitable for use as nitrogen source in a fermentation medium that comprises a host cell such as yeast for producing a steviol glycoside (para. that bridges pages 30-31; example 6). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Mikkenlsen by replacing yeast nitrogen base with either ammonium hydroxide or urea, for the reason that these two nitrogen sources are functional equivalents for the same intended purpose as established by the prior art. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP 2144.07. One of ordinary skill in the art, before the effective filing date of the claimed invention, would have had a reasonable expectation of success for doing so  because the prior art has established that the prior art has recognized that  ammonium hydroxide or urea is art-recognized compound suitable for functioning as nitrogen source in fermentation medium that contains a yeast.
Replacing yeast nitrogen base with ammonium hydroxide or urea reads on 90% or greater ammonium hydroxide or urea.
Regarding claim 9, Mikkenlsen teaches fed-batch fermentation ([00322]), which necessarily incorporates adding additional fermentation materials to the medium.
Regarding claim 10, Mikkenlsen teaches a fermentation time of ~100 hours ([00322]), which falls with that recited in claim 10.  
Regarding claim 13, Mikkenlsen in view of Hamrick and Kumar teaches what has been recited above but is silent regarding the biomass in the beginning of fermentation. The biomass is essentially the amount of yeast in the fermentation medium which determines the amount of enzyme/steviol glycoside produced. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the amount of yeast cell such that desirable amount of steviol glycoside is produced. As such, the biomass as recited in the claim is merely an obvious variant of the prior art.
Regarding claims 14 and 16, given that Mikkenlsen in view of Hamrick and Kumar teaches using essentially the same host cell under essentially the same fermentation condition to produce steviol glycoside, it logically follows that the method as disclosed by the prior art will produce a product that bears the same properties of increasing the production by at least 10% or producing RebD/Reb M at a ratio as recited in the claims. See MPEP 2112.01 I, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
Regarding claims 17-20, Mikkenlsen teaches growing and fermenting Saccharomyces cerevisiae yeast at the same pH of 5 ([00322]), Hamrick and Kumar as recited above teach that it is suitable to ferment Saccharomyces cerevisiae in  a pH range from 2.9 to 7.2 or pH of 4-8. Kumar further teaches growing Saccharomyces cerevisiae at a pH of 5 followed by fermenting at a pH of 4-8 (Example 6). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have grown Saccharomyces cerevisiae at a pH that is either the same as or below the pH of the fermentation medium such as less than 5.8 or 5.5, for the reason that prior art has established that it is suitable to grow Saccharomyces cerevisiae at a pH that is either the same as or below the pH of the fermentation medium. One of ordinary skill in the art, before the effective filing date of the claimed invention, would have had a reasonable expectation of success for doing so  because the prior art has indicated that growing a yeast at a pH that is the same as or below the pH of the fermentation medium is suitable in the art.
Regarding claims 21-23, Mikkenlsen teaches  growing and fermenting an engineered yeast (e.g., Saccharomyces cerevisiae) capable of producing a first and a second steviol glycoside (e.g., Reb D and Reb M) at pH 5 in a fermentation medium ([0007-00011; 00036-00039; 00055-00058; 00301-00306]; Example 1, [00322; 00312]).
Mikkenlsen is silent regarding growing the yeast at a pH of 5.8 or greater. 
Hamrick teaches that Saccharomyces cerevisiae is relatively insensitive to pH and will ferment in a pH range from 2.9 to 7.2 ([0005]).
Kumar teaches a method of producing a steviol glycoside by fermenting an engineered yeast (Saccharomyces cerevisiae I strain STV027) at a pH of 4-8 (Example 6).
Both Mikkenlsen and Hamrick are directed to fermentation using Saccharomyces cerevisiae. Both Mikkenlsen and Kumar are directed to the methods of biosynthesis of steviol glycoside using Saccharomyces cerevisiae. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Mikkenlsen by fermenting at broad pH of 2.9-7.2 and/or 4-8 because prior art has established that those pH ranges could suitably ferment a Saccharomyces cerevisiae yeast. One of ordinary skill in the art, before the effective filing date of the claimed invention, would have had a reasonable expectation of success for doing so because the prior art has established Saccharomyces cerevisiae would ferment at a pH of 2.9-7.2 or 4-8. 
The pH as disclosed by Hamrick or Kumar overlaps with or encompasses the pH ranges recited in claim 21. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Given that Mikkenlsen in view of Hamrick and Kumar teaches using essentially the same host cell under essentially the same fermentation condition to produce steviol glycoside, it logically follows that the method as disclosed by the prior art will produce a product that bears the same property of increasing the ratio of two steviol glycosides for example by at least 10% or 25% at a pH of 5.8 or greater than a pH of less than 5.8 as recited in the claims. See MPEP 2112.01 I, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
	
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mikkenlsen in view of Hamrick and Kumar as applied to claim 1 above, and further in view of Houghton-Larsen WO2013/022989 A2 (hereinafter referred to as Houghton-Larsen).
Regarding claims 10-12, Mikkenlsen teaches a fermentation time of ~100 hours ([00322]), which falls with that recited in claim 10.  Mikkenlsen is silent regarding the hours as recited in claims 11-12. 
In the same field of endeavor, Houghton-Larsen teaches a method of producing steviol glycoside through biosynthesis using a host cell such as engineered yeast (e.g., Saccharomyces cerevisiae (Abstract; page 2, line 15-24; page 38, bottom para.; page 8, line 15-16; page 95, the whole page); Houghton-Larsen further teaches that fermentation time is a function of product yield (e.g., longer culture times will lead to greater amounts of product) and that the fermentation could proceed for 1-7 days (page 95, first para. and para. that bridges page 95-96). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have varied the fermentation time to obtain desirable amount of steviol glycoside. As such the time as recited in claims 10-12 are merely obvious variants of the prior art.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGQING LI/Examiner, Art Unit 1793